DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on August 6, 2021. Claims 1-20 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2020-0110936, filed on September 1, 2020.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1, line 3, “guideline” appears to be a typographical error and should read “guide line”.
Claim 19, line 6, “guideline” appears to be a typographical error and should read “guide line”.
Further, claim 19, line 2, “a vehicle” should read “the vehicle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 12-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “a map” at line 4 is unclear. Specifically, it is unclear to the Examiner if this is the same “map” previously recited at line 2 or different.
As to claim 3, the limitation “the driver's heart rate” at line 2 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 4, the limitation “the turn signal operation direction” at lines 5-6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “the operation angle” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 5, the recitation “wherein the method further comprises generating the map and displaying the guide line when it is raining or illuminance is a preset illuminance or less” at lines 4-5 is unclear. Specifically, the limitation is grammatically confusing (the Examiner is unsure what is meant by this limitation). It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 9, the limitation “the driver” at line 3 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 12, the limitation “the driver's heart rate” at line 2 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 13, the limitation “the turn signal operation direction” at lines 5-6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Further, the limitation “the operation angle” at line 6 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 14, the recitation “wherein the controller is configured to generate the map and display the guide line when it is raining or illuminance is a preset illuminance or less” at lines 4-5 is unclear. Specifically, the limitation is grammatically confusing (the Examiner is unsure what is meant by this limitation). It is unclear what is being claimed in light of Applicant’s original disclosure.
As to claim 18, the limitation “the driver” at line 3 is unclear. There is insufficient antecedent basis for this limitation in the claim.
As to claim 19, the limitation “a map” at line 5 is unclear. Specifically, it is unclear to the Examiner if this is the same “map” previously recited at line 2 or different.
Further, the limitation “a guideline” at lines 5-6 is unclear. Specifically, it is unclear to the Examiner if this is the same “guide line” previously recited at line 3 or different.
As to claim 20, the limitation “the driver” at line 3 is unclear. There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 6-8, and 15 are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 10, and 19 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 10, and 19 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 10, and 19) recite the limitation of ‘checking whether a preset condition for generating a map and displaying a guideline is satisfied…’. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person observing the preset condition and checks/determines whether a preset condition for generating a map and displaying a guideline is satisfied or not.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply checking whether a preset condition for generating a map and displaying a guideline is satisfied in his/her mind or by a human using a pen and paper. The mere nominal recitation of a display (claim 10) or a controller (claim 10) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10, and 19 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of displaying a guide line for safe driving on the map by calling the map that already exists when a map of surroundings around a place where a vehicle is located already exists while the vehicle is driving (claim 19), generating a map of surroundings around a place where the vehicle is located,  and displaying the map for safe driving on the map when the preset condition for generating the map and displaying the guide line is satisfied, a display (claim 10), and a controller (claim 10). The generating and displaying steps are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The display in claim 10 is claimed generically and is operating in its ordinary capacity such that they do not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. The controller in claim 10 merely describes how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The controller is recited at a high level of generality and merely automate the checking step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

CONCLUSION
Thus, since claims 1, 10, and 19 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, and 19 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-9 depend from claim 1, claims 11-18 depend from claim 10, and claim 20 depends from claim 19. 
Dependent claims 2-9, 11-18, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 2, the additional limitations of generating the map and displaying the guide line when the driver's biometric signal exceeds a preset value are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 10, and 19 above. As a further example, in claim 8, displaying the guide line for safe driving on the map of the place where the vehicle is located that already exists is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 10, and 19 above.
As such, claims 1-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, respectively.
As to claim 1, WATANABE teaches a control method of a vehicle, the control method comprising:
generating a map of surroundings around a place where the vehicle is located (see at least paragraphs 43-44 regarding the CPU 41 obtains a captured image of a surrounding environment (view) ahead of the vehicle captured by the front camera 11. Further, the CPU 41 reads the three-dimensional map information 34 around the current position of the vehicle from the map information database 31. And, the CPU 41 generates a three-dimensional map (map representing buildings, roads, and so on in three dimensions) around the current position of the vehicle, based on the three-dimensional map information 34, WATANABE) and displaying the guide line for safe driving on the map when the preset condition for generating the map and displaying the guide line is satisfied (see at least FIG. 6 regarding the three-dimensional map 51 with a guidance line image 60 arranged. See also at least paragraphs 59-61 regarding visibility of the roadway outer line is performed based on an illuminance sensor, a rainfall sensor, a captured image captured by the front camera 11 and the like. H ere, the sensors and the front camera are provided on the vehicle. Visibility of the roadway outer line is decreased when it is snowing, when it is raining, at night, when road paint is degraded, and the like. Guidance lines corresponding to partition lines other than the roadway outer line (such as a roadway center line and a lane boundary line) and other road surface markings (such as a stop line) may be included in the guidance line images, WATANABE).
WATANABE does not explicitly teach checking whether a preset condition for generating a map and displaying a guideline is satisfied while the vehicle is driving.
However, such matter is taught by YAMAMOTO (see at least paragraphs 69-74 regarding if the road surface condition changes depending on the weather conditions, and the road surface becomes frozen, for example, the frictional force of the tires is lowered, even if the road on which the vehicle X is traveling is not a narrow street, Collisions with obstacles are more likely to occur. Therefore, a case having such an attribute value may also be subject to determination as to whether or not a predetermined condition is satisfied).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAMAMOTO which teaches checking whether a preset condition for generating a map and displaying a guideline is satisfied while the vehicle is driving with the system of WATANABE as both systems are directed to a system and method for providing a map information and a guidance of information to a driver of a vehicle, and one of ordinary skill in the art would have recognized the established utility of checking whether a preset condition for generating a map and displaying a guideline is satisfied while the vehicle is driving and would have predictably applied it to improve the system of WATANABE.
As to claim 5, WATANABE teaches wherein the preset condition for generating the map and displaying the guide line comprises a weather condition or illuminance, and
wherein the method further comprises generating the map and displaying the guide line when it is raining or illuminance is a preset illuminance or less (see at least paragraph 43-44. See also at least FIG. 6 and paragraphs 59-61 regarding visibility of the roadway outer line is decreased when it is snowing, when it is raining, at night, when road paint is degraded, and the like. Guidance lines corresponding to partition lines other than the roadway outer line (such as a roadway center line and a lane boundary line) and other road surface markings (such as a stop line) may be included in the guidance line images, WATANABE).
As to claim 10, Examiner notes claim 10 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 5 and is rejected under the same rational.

Claim(s) 2, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of KIM et al., KR 20150078476 A, hereinafter referred to as KIM, respectively.
As to claim 2, WATANABE, as modified by YAMAMOTO, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO, does not explicitly teach when the driver's biometric signal exceeds a preset value.
However, such matter is taught by KIM (see at least FIG. 4 and paragraph 73 regarding in the profile information, the steady state with respect to the blood alcohol concentration may be recorded as 0.005% or less, the abnormality as 0.005 to 0.5%, or the emergency as 0.5% or more. If the currently detected blood alcohol concentration is 0.037%, the diagnostic module 1254 determines that the health condition of the driver is abnormal, notifies the health status of the driver as shown in FIG. 4).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the method further comprises generating the map and displaying the guide line when the driver's biometric signal exceeds a preset value with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of having wherein the method further comprises generating the map and displaying the guide line when the driver's biometric signal exceeds a preset value and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 3, WATANABE, as modified by YAMAMOTO, does not explicitly teach wherein the biometric signal comprises the driver's heart rate.
However, such matter is taught by KIM (see at least paragraph 82 regarding the biometric information includes the ECG waveform, EMG waveform, electroencephalogram waveform, skin electrical resistance value, blood glucose level, body temperature value, blood pressure value, blood alcohol concentration value, heart rate, respiratory rate, eye blinking frequency (EOG: Electro-OculoGraphy) Body fat percentage, and the like).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of KIM which teaches wherein the biometric signal comprises the driver's heart rate with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of having wherein the biometric signal comprises the driver's heart rate and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 11, Examiner notes claim 11 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 3 and is rejected under the same rational.

Claim(s) 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of SHIMIZU et al., US 2010/0219051 A1, hereinafter referred to as SHIMIZU, respectively.
As to claim 4, WATANABE, as modified by YAMAMOTO, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO, does not explicitly teach when the operation direction of the steering wheel is opposite to the turn signal operation direction of the vehicle and the operation angle of the steering wheel is greater than or equal to a preset angle.
However, such matter is taught by SHIMIZU (see at least paragraph 49 regarding the control unit 8 monitors changes in the rotation direction of the steering wheel 3 and determines that the steering wheel 3 has been rotated in the direction opposite to the activation direction of the turn signal 4a at time t12, which is when the rotation angle .theta. of the steering wheel 3 has reached a first peak (minimum value)).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SHIMIZU which teaches wherein the method further comprises generating the map and displaying the guide line when the operation direction of the steering wheel is opposite to the turn signal operation direction of the vehicle and the operation angle of the steering wheel is greater than or equal to a preset angle with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of having wherein the method further comprises generating the map and displaying the guide line when the operation direction of the steering wheel is opposite to the turn signal operation direction of the vehicle and the operation angle of the steering wheel is greater than or equal to a preset angle and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 4 and is rejected under the same rational.

Claim(s) 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of Utida et al., US 2007/0253597 A1, hereinafter referred to as Utida, respectively.
As to claim 6, WATANABE, as modified by YAMAMOTO, does not explicitly teach wherein the illuminance comprises the number of light sources around the vehicle.
However, such matter is taught by Utida (see at least paragraph 40 regarding the number of light sources. See also at least claim 4 regarding wherein the light detector calculates a number of light sources in a predetermined area of the image of the front view for determining brightness of the field based on a comparison with a threshold).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Utida which teaches wherein the illuminance comprises the number of light sources around the vehicle with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing an environment information of a traveling vehicle, and one of ordinary skill in the art would have recognized the established utility of having wherein the illuminance comprises the number of light sources around the vehicle and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 6 and is rejected under the same rational.

Claim(s) 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of YAO, CN 110861648 A, hereinafter referred to as YAO, respectively.
As to claim 7, WATANABE, as modified by YAMAMOTO, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO, does not explicitly teach when the difference between the driving statistics and the actual driving exceeds a preset value.
However, such matter is taught by YAO (see at least paragraphs 24 and 57 regarding image information obtained by the image acquisition device is sent to the controller to extract the driver's facial information and compare it with the image of the normal driving state If the difference between the two compared results exceeds the threshold, the controller judges that the driver is in a state of fatigue driving, and controls the reminder device to remind the driver).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAO which teaches wherein the method further comprises generating the map and displaying the guide line when the difference between the driving statistics and the actual driving exceeds a preset value with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of having wherein the method further comprises generating the map and displaying the guide line when the difference between the driving statistics and the actual driving exceeds a preset value and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 7 and is rejected under the same rational.

Claim(s) 8, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of LEE et al., WO 2021182655 A1, hereinafter referred to as LEE, respectively.
As to claim 8, WATANABE, as modified by YAMAMOTO, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO, does not explicitly teach when the map of the place where the vehicle is located already exists, displaying the guide line for safe driving on the map of the place where the vehicle is located that already exists.
However, such matter is taught by LEE (see at least paragraphs 546-552 regarding the map caching unit 831 included in the processor 830 may use map information in units of tiles where the vehicle is currently located, tiles of a specific area requested from an external device, based on the predetermined condition being satisfied. Map information in units of units or map information in units of tiles in which the size of units of tiles is changed may be requested and received from the server).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches when the map of the place where the vehicle is located already exists, displaying the guide line for safe driving on the map of the place where the vehicle is located that already exists with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of having when the map of the place where the vehicle is located already exists, displaying the guide line for safe driving on the map of the place where the vehicle is located that already exists and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 8 and is rejected under the same rational.
As to claim 19, WATANABE teaches a control method of a vehicle, the control method comprising:
generating a new map of the surroundings around the place where the vehicle is located (see at least paragraphs 43-44 regarding the CPU 41 obtains a captured image of a surrounding environment (view) ahead of the vehicle captured by the front camera 11. Further, the CPU 41 reads the three-dimensional map information 34 around the current position of the vehicle from the map information database 31. And, the CPU 41 generates a three-dimensional map (map representing buildings, roads, and so on in three dimensions) around the current position of the vehicle, based on the three-dimensional map information 34, WATANABE) and displaying the guide line for safe driving on the map when the preset condition for generating the map and displaying the guide line is satisfied (see at least FIG. 6 regarding the three-dimensional map 51 with a guidance line image 60 arranged. See also at least paragraphs 59-61 regarding visibility of the roadway outer line is performed based on an illuminance sensor, a rainfall sensor, a captured image captured by the front camera 11 and the like. H ere, the sensors and the front camera are provided on the vehicle. Visibility of the roadway outer line is decreased when it is snowing, when it is raining, at night, when road paint is degraded, and the like. Guidance lines corresponding to partition lines other than the roadway outer line (such as a roadway center line and a lane boundary line) and other road surface markings (such as a stop line) may be included in the guidance line images, WATANABE).
WATANABE does not explicitly teach checking whether a preset condition for generating a map and displaying a guideline is satisfied.
However, such matter is taught by YAMAMOTO (see at least paragraphs 69-74 regarding if the road surface condition changes depending on the weather conditions, and the road surface becomes frozen, for example, the frictional force of the tires is lowered, even if the road on which the vehicle X is traveling is not a narrow street, Collisions with obstacles are more likely to occur. Therefore, a case having such an attribute value may also be subject to determination as to whether or not a predetermined condition is satisfied).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of YAMAMOTO which teaches checking whether a preset condition for generating a map and displaying a guideline is satisfied with the system of WATANABE as both systems are directed to a system and method for providing a map information and a guidance of information to a driver of a vehicle, and one of ordinary skill in the art would have recognized the established utility of checking whether a preset condition for generating a map and displaying a guideline is satisfied and would have predictably applied it to improve the system of WATANABE.
WATANABE, as modified by YAMAMOTO, does not explicitly teach displaying a guide line for safe driving on the map by calling the map that already exists when a map of surroundings around a place where a vehicle is located already exists while the vehicle is driving; or checking whether a preset condition for generating a map and displaying a guideline is satisfied when the map of the surroundings around the place where the vehicle is located does not already exist.
However, LEE teaches displaying a guide line for safe driving on the map by calling the map that already exists when a map of surroundings around a place where a vehicle is located already exists while the vehicle is driving (see at least paragraphs 546-552 regarding the map caching unit 831 included in the processor 830 may use map information in units of tiles where the vehicle is currently located, tiles of a specific area requested from an external device, based on the predetermined condition being satisfied. Map information in units of units or map information in units of tiles in which the size of units of tiles is changed may be requested and received from the server); and checking whether a preset condition for generating a map and displaying a guideline is satisfied when the map of the surroundings around the place where the vehicle is located does not already exist (see at least paragraphs 546-556 regarding the map matching module 832c maps the location information from the server to the map caching unit 831 when map information in units of tiles for mapping the location information does not exist in the map caching unit 831. It may request to receive map information in units of tiles for processing).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of LEE which teaches displaying a guide line for safe driving on the map by calling the map that already exists when a map of surroundings around a place where a vehicle is located already exists while the vehicle is driving and checking whether a preset condition for generating a map and displaying a guideline is satisfied when the map of the surroundings around the place where the vehicle is located does not already exist with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of displaying a guide line for safe driving on the map by calling the map that already exists when a map of surroundings around a place where a vehicle is located already exists while the vehicle is driving and checking whether a preset condition for generating a map and displaying a guideline is satisfied when the map of the surroundings around the place where the vehicle is located does not already exist and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
Further, it would have been obvious to combine the inventions since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, and further in view of SATO, WO 2007032169 A1, hereinafter referred to as SATO, respectively.
As to claim 9, WATANABE, as modified by YAMAMOTO, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO, does not explicitly teach lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male; and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female.
However, such matter is taught by SATO (see at least paragraph 76 regarding the content of the notification information on the accident and the output format are changed based on the degree of experience with respect to the driving state of the driver and the degree of fatigue of the driver. By doing this, it is possible to notify the driver of more appropriate information and to raise the attention to information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SATO which teaches lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female with the system of WATANABE, as modified by YAMAMOTO, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 9 and is rejected under the same rational.

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al., US 2020/0269759 A1, hereinafter referred to as WATANABE, in view of YAMAMOTO, JP 2017156153 A, hereinafter referred to as YAMAMOTO, in view of LEE et al., WO 2021182655 A1, hereinafter referred to as LEE, and further in view of SATO, WO 2007032169 A1, hereinafter referred to as SATO, respectively.
As to claim 20, WATANABE, as modified by YAMAMOTO and LEE, teaches generating the map (paragraphs 43-44, WATANABE) and displaying the guide line (see at least FIG. 6 and paragraphs 59-61, WATANABE), however, WATANABE, as modified by YAMAMOTO and LEE, does not explicitly teach lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male; and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female.
However, such matter is taught by SATO (see at least paragraph 76 regarding the content of the notification information on the accident and the output format are changed based on the degree of experience with respect to the driving state of the driver and the degree of fatigue of the driver. By doing this, it is possible to notify the driver of more appropriate information and to raise the attention to information).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of SATO which teaches lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female with the system of WATANABE, as modified by YAMAMOTO and LEE, as both systems are directed to a system and method for providing information to secure the safety of the driver, and one of ordinary skill in the art would have recognized the established utility of lowering a frequency of generating the map and displaying the guide line when the gender of the driver of the vehicle is male and maintaining the frequency of generating the map and displaying the guide line as the frequency before the lowering when the gender of the driver of the vehicle is female and would have predictably applied it to improve the system of WATANABE as modified by YAMAMOTO and LEE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kawasaki et al. (US 6710774 B1) regarding a system and method for displaying buildings, roads and the like on a screen in a three-dimensional manner and displaying guidance line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666        

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666